Dear Secretary Carnahan:
This office received your letter of February 7, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Paula Talley on January 18, 2008. The proposed summary statement is as follows:
  Shall Missouri law be amended to:
  • make it illegal for a doctor to provide a woman with an abortion at any time during her pregnancy without extensive and documented emotional, psychological, physical, situational, and demographic evaluations unless the doctor determines that the procedure is necessary to prevent imminent death or serious medical risk; and
  • make it illegal for any person, other than a licensed physician or licensed pharmacist acting with a prescription, to assist a woman to terminate her own pregnancy and allow lawsuits with minimum damages of $800,000, plus attorney's fees, regardless of any proof of injury?
Pursuant to Section 116.334, we approve the legal content and form of the proposed *Page 2 
statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                                   Very truly yours, ________________________ Jeremiah W. (Jay) Nixon Attorney General *Page 1